  Case: 5:20-cv-00454-GFVT Doc #: 5 Filed: 11/20/20 Page: 1 of 4 - Page ID#: 52




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                  CENTRAL DIVISION
                                     LEXINGTON

 PERCY JAMES TUCKER,                              )
                                                  )
         Petitioner,                              )      Civil Action No. 5:20-cv-454-GFVT
                                                  )
 v.                                               )
                                                  )
 WARDEN FRANCISCO QUINTANA,                       )         MEMORANDUM OPINION
                                                  )              & ORDER
         Respondent.                              )
                                                  )

                                       *** *** *** ***

       Petitioner Percy James Tucker is a federal prisoner currently confined at the Federal

Medical Center (“FMC”)-Lexington located in Lexington, Kentucky. Proceeding without an

attorney, Mr. Tucker has filed a petition for a writ of habeas corpus pursuant to 28 U.S.C.

§ 2241. [R. 1.] Mr. Tucker has neither paid the $5.00 filing fee, nor has he filed a motion for

leave to proceed in forma pauperis. While this reason alone would justify dismissing this matter

without prejudice, the Court will proceed with conducting the initial screening required by 28

U.S.C. § 2243. Alexander v. Northern Bureau of Prisons, 419 F. App’x 544, 545 (6th Cir.

2011). A petition will be denied “if it plainly appears from the petition and any attached exhibits

that the petitioner is not entitled to relief.” Rule 4 of the Rules Governing § 2254 Cases in the

United States District Courts (applicable to § 2241 petitions pursuant to Rule 1(b)).

       In his § 2241 petition, Mr. Tucker makes various allegations regarding the prison

conditions at FMC-Lexington, claiming that they are inadequate in light of the ongoing COVID-

19 pandemic. [R. 1.] Mr. Tucker claims that the Warden refuses to grant or review inmate

requests for release to home confinement under the CARES Act and/or the First Step Act,
  Case: 5:20-cv-00454-GFVT Doc #: 5 Filed: 11/20/20 Page: 2 of 4 - Page ID#: 53




rejecting all inmates if they have not completed 50% of their term of incarceration, which he

alleges violates the Eighth Amendment. Id. at 4. He further states that the conditions of the

prison—including lack of soap or cleaning supplies and inadequate social distancing measures—

violate the Eighth Amendment. Id. at 5. He also states that he needs eye surgery for glaucoma,

but the Warden has not responded to his administrative remedy requests. Id. He claims to suffer

from psychological detriments due to COVID-19 and his fear of blindness, loss of life, or organ

damage if he is infected, as well as a fear of blindness if he does not receive surgery. Id. As

relief, he seeks “lawful consideration for early home confinement and/or compassionate release

under terms of the CARES Act or First Step Act, and removal of the 50% time served barrier

artificially imposed.” R. 1 at 8.

       However, Mr. Tucker has already filed a similar § 2241 habeas petition in this Court,

which was denied without prejudice, with instructions to Tucker that the appropriate way to seek

compassionate release to home detention “is through a motion made pursuant to 18 U.S.C. §

3582(c), not a 28 U.S.C. § 2241 habeas petition,” and that “a motion for modification of an

imposed term of imprisonment…should be filed with the trial court that sentenced Tucker, not

this Court.” See Tucker v. Quinttane, 5:20-cv-210-KKC (E.D. Ky.) at R. 5, p. 2–3. Thus, to the

extent that Mr. Tucker continues to seek release to home confinement in his § 2241 petition filed

in this case, his petition will be denied for the same reasons as before—his claims are not proper

in a habeas petition filed pursuant to 28 U.S.C. § 2241. Rather, Mr. Tucker’s request for

compassionate release to home confinement should be made in a motion for modification of a

sentence filed pursuant to 18 U.S.C. § 3582(c) in the Court that sentenced Mr. Tucker. See 18

U.S.C. § 3582(c) (providing the limited circumstances under which the court that imposed a

sentence may modify that sentence). See also Wilson v. Williams, 961 F.3d 829, 844 (6th Cir.



                                                 2
  Case: 5:20-cv-00454-GFVT Doc #: 5 Filed: 11/20/20 Page: 3 of 4 - Page ID#: 54




2020) (“[A]lthough the [Bureau of Prisons] has the ability to recommend compassionate release,

only the sentencing court is authorized to reduce a term of imprisonment.”). In fact, a review of

the docket in Mr. Tucker’s criminal case shows that he is currently pursuing a motion for

compassionate release in the Court that sentenced him and that he is being represented by

counsel in these efforts. See United States v. Tucker, No. 2:09-cr-00182-AWA-DEM-1 (E.D.

Va.) at R. 583. To the extent that Mr. Tucker wishes to seek a modification of his sentence, he

may continue to pursue this claim in the court that sentenced him.

       To the extent that Mr. Tucker claims that the Warden’s alleged refusal to consider

compassionate release to home confinement for prisoners who have served less than 50% of their

sentence violates the Eighth Amendment, that the prison conditions at FMC-Lexington are

inadequate, and that the Warden has failed to respond to Tucker’s requests for eye surgery for his

glaucoma, these are claims regarding the conditions of his confinement and are also improper in

a § 2241 petition. Section 2241 is typically a vehicle for challenges to the way a prisoner’s

sentence is being calculated, such as computing sentence credits or determining parole eligibility,

not to the specific conditions of an inmate’s confinement at a particular facility. See Terrell v.

United States, 564 F.3d 442, 447 (6th Cir. 2009) (describing different types of § 2241

challenges). Thus, while “[c]hallenges to the validity of any confinement or to particulars

affecting its duration are the province of habeas corpus; requests for relief turning on

circumstances of confinement may be presented in a [civil rights] action.” Muhammed v. Close,

540 U.S. 749, 750 (2004).

       A federal prisoner may not use a § 2241 habeas petition to pursue civil rights claims

challenging the conditions of his confinement; he can only assert such claims by filing suit under

28 U.S.C. § 1331 pursuant to the doctrine announced in Bivens v. Six Unknown Federal



                                                  3
  Case: 5:20-cv-00454-GFVT Doc #: 5 Filed: 11/20/20 Page: 4 of 4 - Page ID#: 55




Narcotics Agents, 403 U.S. 388 (1971); see also Sullivan v. United States, 90 F. App’x 862, 863

(6th Cir. 2004) (“[Section] 2241 is a vehicle not for challenging prison conditions, but for

challenging matters concerning the execution of a sentence such as the computation of good-time

credits.”). In these circumstances, the Sixth Circuit Court of Appeals has clearly instructed that a

“district court should dismiss the § 2241 claim without prejudice so the . . . petitioner could re-

file as a [civil rights] claim.” Luedtke v. Berkebile, 704 F.3d 465, 466 (6th Cir. 2013) (citing

Martin v. Overton, 391 F.3d 710, 714 (6th Cir. 2004)). Should Tucker wish to pursue his claims

in a civil rights action, he may obtain the appropriate forms from the Clerk of the Court.

       For all of these reasons, the Court will deny Mr. Tucker’s § 2241 petition without

prejudice to Mr. Tucker’s right to assert his claims related to the conditions of his confinement in

a civil rights proceeding and/or his right to pursue a motion for a modification of his sentence

pursuant to 18 U.S.C. § 3582 in the Court that sentenced him.

       Accordingly, it is hereby ORDERED as follows:

       1.      Mr. Tucker’s petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241 [R.

               1] is DENIED WITHOUT PREJUDICE;

       2.      The Court will enter a judgment contemporaneously with this order; and

       3.      This matter is DISMISSED and STRICKEN from the docket.

       This the 20th day of November, 2020.




                                                  4
